DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 2-7, 9-14 and 16-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority Status
Foreign and domestic priorities are not claimed in this application.

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 20200173795 A1 (“Hardee”).

Claim 1 repeats the subject matter of Claim 8 and rejected in like manner.

Regarding Claim 8, Hardee discloses a system (e.g., “systems”) comprising (see at least Abstract, Fig. 1 and 3 with associated text):
one or more (Only one option is required to satisfy a “one or more” limitation.) sensors of an autonomous vehicle (see at least ¶ 20, 34. Hardee discloses “Client vehicle can be autonomous or non-autonomous.”); and
a processor for executing instructions stored in memory, wherein execution of the instructions by the processor executes (see at least ¶ 7, 47-50, 54-57):
analyzing sensor data about a vehicle, wherein the sensor data is captured by a sensor of an autonomous vehicle navigating a route (see at least ¶ 20, 28, 34);
determining, based on the analysis, that the vehicle needs maintenance (see at least ¶ 34);
based on the determination, proactively sending a request to initiate a towing mechanism (e.g., “available service providers”) to tow the vehicle (see at least Abstract, ¶ 23, 34, 39-40); and
activating the towing mechanism based on receiving an acceptance of the request from the vehicle (see at least ¶ 39-40).

Claim 15 repeats the subject matter of Claim 8 and rejected in like manner.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax